Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 25 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-4, 6-10, 12-17, 19-20, and 22-26 are currently pending and have been examined.
Claims 1-4, 6-7, 9-10, 12-13, 15-17, 19, and 22 have been amended.
Claims 23-26 have been added.
Claims 5, 11, 18, and 21 have been canceled.
Claims 1-4, 6-10, 12-17, 19-20, and 22-26 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 29 November 2016 claiming benefit to Provisional App No 62/427,500.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
Claims 1, 2, and 15 are objected to for the following informality:
database of preferences and availabilities of the patient and medical service providers and medical profile and history generated based on the patient information should read “a medical profile and history generated based on the patient information” to increase clarity.
Appropriate correction is required.

Claim Interpretation
Claims 1, 2, and 15 recite wherein the plurality of proposals received at each user terminal associated with the corresponding patient includes available schedules, the costs for the required medical services, and the incentives offered by the plurality of medical service providers for comparison by the patient, the patient selecting an optimal medical service provider among the plurality of medical service providers based on the plurality of proposals and wherein other medical service providers' proposals transmitted to each user terminal is visible to each medical service provider, the service system associated with the medical service provider adjusting its proposal transmitted to the user terminal in real time to compete with the other medical service. The wherein clauses raise a question as to the limiting effect of the language in a claim. Here, the wherein clause further defining the plurality of proposals and the wherein clause defining the use of the other medical service providers' proposals is not indefinite as the clauses clearly provide further limiting feature of the subject of the clause. However, the underlined portions of the clauses are not intended to further define the subject of the wherein clause and seem to be recited as further limiting steps of the claim or simply expresses the intended result of a process step positively recited. The patient selecting an optimal medical service provider among the plurality of medical service providers based on the plurality of proposals and the service system associated with the medical service provider adjusting its proposal transmitted to the user terminal in real time to compete with the other medical service will be interpreted as positively recited limitations required by the claim. Examiner suggests removing the limitations from the wherein clauses and positively reciting the step limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-4, 6-10, 12-17, 19-20, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 – Statutory Categories of Invention:
Claims 1, 3-4, 6-8, and 22-26 are drawn to a system for generating proposals for medical services for patients which is within the four statutory categories (i.e. apparatus).  Claims 2, 9-10, and 12-14 are drawn to a method for generating proposals for medical services for patients which is within the four statutory categories (i.e. process).  Claims 15-17 and 19-20 are drawn to a non-transitory medium for generating proposals for medical services for patients which is within the four statutory categories (i.e. manufacture).  

Step 2A – Judicial Exception Analysis, Prong 1:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. (Currently Amended) A system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to an arbitrage system, wherein each user terminal includes user interface components configured to receive user inputs from the patient, the user inputs comprising patient information; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and 
the arbitrage system, wherein the arbitrage system comprises:
a communication interface, wherein the communication interface is configured to receive patient information and service information via an electronic communications network and allow the plurality of user terminals and the plurality of service systems to contact each other in real time such that personalized transactions are conducted according to preferences and availabilities of each party;
a storage device, wherein the storage device includes one or more modules for the arbitrage system and configured to store a machine parse-able database of preferences and availabilities of the patients and medical service providers and medical profile and history generated based on the patient information, the machine parse-able database being available to the plurality of service systems; and
a processor configured to execute the one or more modules by accessing the machine parse-able database, the processor when executing the one or more modules causes the arbitrage system to perform in real time a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services, and wherein the requirements for medical services indicate a required medical tool;
updating the machine parse-able database based on the obtained patient information, the plurality of service systems accessing the updated machine parse-able database
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information generated by accessing the updated machine parse-able database includes availability of the required medical tool, costs, and available incentives; 
generating a plurality of proposals for the medical services for each patient of the plurality of patients, based on the patient information and the service information included in the updated machine parse-able database, the plurality of proposals including proposals corresponding to at least two of the plurality of medical service providers, wherein a difference proposal is generated for each service system associated with a medical service provider in the at least two medical service providers based on a gap between current scheduled uses of the required medical tool at the associated medical service provider;
automatically transmitting, via the electronic communications network to the plurality of user terminals, the plurality of proposals for the medical services for each patient of the plurality of patients
wherein the plurality of proposals received at each user terminal associated with the corresponding patient includes available schedules, the costs for the required medical services, and the incentives offered by the plurality of medical service providers for comparison by the patient, the patient selecting an optimal medical service provider among the plurality of medical service providers based on the plurality of proposals, wherein other medical service providers' proposals transmitted to each user terminal is visible to each medical service provider, the service system associated with the medical service provider adjusting its proposal transmitted to the user terminal in real time to compete with the other medical service providers;
receiving, from a first user terminal associated with a first patient in the plurality of patients, a selected proposal corresponding to one of the plurality of proposals; and 
scheduling a medical service for the first patient and a medical service provider corresponding to the selected proposal based on the selected proposal.
The Examiner submits that the foregoing underlined limitations constitute: (a) "methods of organizing human activity" because generating proposals for medical services for patients, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as managing interactions between patients and physicians by organizing patient appointment and schedules with generating proposals for medical services, but for the recitation of generic computer components (i.e. computer implemented method). Any limitations not identified above as part of the abstract idea are deemed "additional elements" and will be discussed in further detail below.
Accordingly, claims 1-2 & 15 describe at least one abstract idea.
Dependent claims 3-4, 6-10, 12-14, 16-17, 19-20, and 22-26 include other limitations for example claims 3, 9, and 16 recite updating the plurality of proposals, claims 4, 10, & 17 recite generating schedules for medical services, claims 6, 12, 19 recite identifying time slots, claims 7, 13, 20 recite receiving an incentive and sending the incentive to a patient, claims 8 & 14 recite receiving an updated selection and updating a schedule based on the selection, claim 22 recites a suggested best fit proposal, claims 23 and 26 recite a service provider type, and claims 24 and 25 recite a specific imaging device for which the scheduling is organized; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1-2 & 15.
Step 2A – Judicial Exception Analysis, Prong 2:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-4, 6-10, 12-17, 19-20, and 22-26 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of:
1. (Currently Amended) A system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to an arbitrage system, wherein each user terminal includes user interface components configured to receive user inputs from the patient, the user inputs comprising patient information; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and 
the arbitrage system, wherein the arbitrage system comprises:
a communication interface, wherein the communication interface is configured to receive patient information and service information via an electronic communications network and allow the plurality of user terminals and the plurality of service systems to contact each other in real time such that personalized transactions are conducted according to preferences and availabilities of each party;
a storage device, wherein the storage device includes one or more modules for the arbitrage system and configured to store a machine parse-able database of preferences and availabilities of the patients and medical service providers and medical profile and history generated based on the patient information, the machine parse-able database being available to the plurality of service systems; and
a processor configured to execute the one or more modules by accessing the machine parse-able database, the processor when executing the one or more modules causes the arbitrage system to perform in real time a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services, and wherein the requirements for medical services indicate a required medical tool;
updating the machine parse-able database based on the obtained patient information, the plurality of service systems accessing the updated machine parse-able database
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information generated by accessing the updated machine parse-able database includes availability of the required medical tool, costs, and available incentives; 
generating a plurality of proposals for the medical services for each patient of the plurality of patients, based on the patient information and the service information included in the updated machine parse-able database, the plurality of proposals including proposals corresponding to at least two of the plurality of medical service providers, wherein a difference proposal is generated for each service system associated with a medical service provider in the at least two medical service providers based on a gap between current scheduled uses of the required medical tool at the associated medical service provider;
automatically transmitting, via the electronic communications network to the plurality of user terminals, the plurality of proposals for the medical services for each patient of the plurality of patients
wherein the plurality of proposals received at each user terminal associated with the corresponding patient includes available schedules, the costs for the required medical services, and the incentives offered by the plurality of medical service providers for comparison by the patient, the patient selecting an optimal medical service provider among the plurality of medical service providers based on the plurality of proposals, wherein other medical service providers' proposals transmitted to each user terminal is visible to each medical service provider, the service system associated with the medical service provider adjusting its proposal transmitted to the user terminal in real time to compete with the other medical service providers;
receiving, from a first user terminal associated with a first patient in the plurality of patients, a selected proposal corresponding to one of the plurality of proposals; and 
scheduling a medical service for the first patient and a medical service provider corresponding to the selected proposal based on the selected proposal.

The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer. The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount also amount to a commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see ¶ 0081 of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;  adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g) (such as collecting patient and service data via user terminals and service systems and transmitting proposal data over a network to a user).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-4, 6-10, 12-17, 19-20, and 22-26 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer. The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount to a commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see ¶ 0081 of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer.
Adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g) also amounts to well-understood, routine, conventional activity previously known to the industry: receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient and provider data via user and service systems, and transmits the data to different computing systems over a network, for example the Internet. 
Therefore claims 1-4, 6-10, 12-17, 19-20, and 22-26 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-10, 12-17, 19-20, and 22-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 2, and 15 recite and medical profile and history generated based on the patient information without support in the originally filed disclosure. The originally filed disclosure only contains support for storing the preferences or needs of receivers - for example, the system can include a machine parse-able database of medical profile and history (Specification in ¶ 00036). There is no support for generating a patient history from the patient information.  Claims 3-4, 6-10, 12-14, 16-17, 19-20, and 22-26  depend on claims 1, 2, and 15 and do not remedy the new matter issues.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-10, 12-17, 19-20, and 22-26 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1, 2, and 15 recite wherein the plurality of proposals received at each user terminal associated with the corresponding patient includes available schedules, the costs for the required medical services, and the incentives offered by the plurality of medical service providers for comparison by the patient, the patient selecting an optimal medical service provider among the plurality of medical service providers based on the plurality of proposals and recite receiving, from a first user terminal associated with a first patient in the plurality of patients, a selected proposal corresponding to one of the plurality of proposals. These limitations are indefinite as it is unclear if the patient selects a service provider (which may have multiple proposals) as indicated within the wherein clause above, or if the patient also choses a proposal after selecting a provider and that selection is the one received by the central arbitrage system. Examiner will interpret the two selections to be the same – that the selected service provider is the selected proposal transmitted to the arbitrage system. Examiner suggests the claims be amended to be more consistent in the language defining the selection attribute – i.e. is the patient selecting a provider or a specific proposal.  
Claims 3-4, 6-10, 12-14, 16-17, 19-20, and 22-26  depend on claims 1, 2, and 15 and do not remedy the indefiniteness issues.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Subject Matter Free of the Prior Art
The limitations in independent claims 1, 2, and 15 stating wherein the plurality of proposals received at each user terminal associated with the corresponding patient includes available schedules, the costs for the required medical services, and the incentives offered by the plurality of medical service providers for comparison by the patient where the plurality of proposals including proposals corresponding to at least two of the plurality of medical service providers, wherein a different proposal is generated for each service system associated with a medical service provider in the at least two medical service providers based on a gap between current scheduled uses of the required medical tool at the associated medical service provider is free of the prior art.
The most remarkable prior arts of record are as follows:
•	Massoumi et al. (US Patent App No 2012/0109679)[hereinafter Massoumi] teaching on an appointment aggregation system for generating appointment proposals for the patient based on patient and provider data received wherein the appointment made is based on provider availability and maximizes provider utilization by only allowing users to book appointments when the provider is available in the Detailed Description in ¶ 0124, ¶ 0139-140, ¶ 0144, ¶ 0211, ¶ 0180, and in the Figures at fig. 22 reference character 301;
•	Howley (US Patent App No 2016/0328577)[hereinafter Howley] teaching on a resource scheduling platform wherein scheduling a use time during, or near, the requested time includes indicating which health resource (treated as synonymous to medical tool) is needed during the appointment in the Detailed Description in ¶ 0084, ¶ 0125-126, and in the Figures at fig. 2C;
•	Chmait et al. (US Patent App No 2016/0071225)[hereinafter Chmait] teaching on providing the healthcare service providers an opportunity to improve the cost of a healthcare service by comparing the provider’s listed cost to the local market value for the service wherein the service includes imaging and diagnostic testing in the Detailed Description in ¶ 0094, ¶ 0080, ¶ 0063, and in the Figures at fig. 4C; 
•	Picken (US Patent App No 2010/0286998)[hereinafter Picken] teaching on a healthcare services and provider marketplace wherein patients may bid on services and healthcare services or supply providers may select the lowest bid for the product/service in the Detailed Description in ¶ 0125-127, ¶ 0239-241, ¶ 0335;
•	Henley (US Patent App No 2011/0022479)[hereinafter Henley] teaching on a auction based medical service bidding system wherein patient’s bid on a medical service and the providers can accept the best offer wherein the provider sets an initial price, but the patient’s determine the final price via the offers in the Detailed Description in ¶ 0094-96 and ¶ 0099-101; -AND-
•	Hatamleh (US Patent App No 2015/0046208)[hereinafter Hatamleh] teaching on an appointment discount offering system wherein an offered discount (treated as synonymous to payment incentive) is displayed with the associated proposed time slot availability in the Detailed Description in ¶ 0028-29 and in the Figures at fig. 3. 
While Massoumi, Howley, Chmait, Picken, Henley, and Hatamleh all teach on iterations of a healthcare services online brokerage system, none teach on providing the patients and providers a comparative view of a plurality of proposals offered by different providers wherein the proposals include available schedules, the costs for the required medical services, and the incentives offered by the providers.

Response to Arguments
Applicant's arguments filed 25 July 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that the instant claims are analogous to Example 42 Claim 1 of the 2019 Patent Subject matter Eligibility Examples 37-42, stating the claims provide a technical solution to a problem. Applicant asserts that ¶ 0007 of the Specification outlines a problem in the medical field for cost effective allocation of resources to increase device utilization and high productivity of financing of the equipment wherein a technical solution includes a mechanism to store and sort all of the patient information and access the store information efficiently. Without conceding the legitimacy of the stated problem, Examiner does not find the recited problem in the prior art to be a technical problem, but instead a problem with the abstract idea of equipment scheduling optimization. 
Applicant draws comparisons between the automatic message generation and immediate access to patient information of Example 42 and real time access to the machine parse-able database of equipment availability, costs, and incentives of the instant application. Additionally,  Applicant believes the arbitrage system’s parsing and organizing the user input data into a useable machine parse-able database is similar to Example 42’s information incompatibility solution. Examiner disagrees and finds Example 37 distinguishable. Without discussion in the originally filed disclosure that presents a technological problem with the prior art related to communication latency, as present in Example 42’s abridged background,  the instant application fails to establish how the “real-time” application of the arbitrage system solves a technological problem of the prior art. The use of the term “in real time” does not disqualify the limitation from being categorized as an abstract idea. Language such as concurrently, automatically, instantly, or simultaneously to describe the automation of a manual process is not enough to overcome a subject matter eligibility rejection (MPEP § 2106.05(a)(I) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality no. (iii) mere automation of manual processes). Examiner also notes that language such as this is not restricted to computer processes, humans can automatically/instantly/simultaneously/in real time complete different tasks (see MPEP § 2106.04(a)(2)(III) stating that the mental processes may be completely by humans plural – not just a singular human mind). Next, the instant application’s reorganization and presentation of equipment availability, costs, and incentives for medical procedure scheduling is fundamentally different than the data compatibility problem of Example 42. The data incompatibility at issue in Example 42 is due to software configuration constraints (i.e. data/file type incompatibility); the instant application does not detail any such software communications failure, only an information disorganization failure of the  prior art. Therefore, Examiner does not find Example 42 analogous to the instant application.
Next, Applicant’s asserts that the claims do not amount to “apply it” via applying the abstract idea to a generic computer, contrasting to Example 42’s claim 2, because the claims recite a specific improvement over the prior art systems by allowing the patient and medical service provider to communicate via the arbitrage system. Examiner disagrees – there is no evidence that the instant claims are implemented within a particular computer environment nor is there evidence that the stated communications improvement is an improvement to technology and not just an improvement to the abstract idea of reorganization and presentation of equipment availability, costs, and incentives for medical procedure scheduling. 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(a)&(b) rejections has been made and withdraws the rejections accordingly.
Applicant’s arguments, filed 25 July 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626